      Case 2:20-cv-01956-DWL Document 50 Filed 04/21/21 Page 1 of 14



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Briana McKnight,                                   NO. CV-20-01956-PHX-DWL
10                  Plaintiff,                          PROTECTIVE ORDER
11   v.
12   Brian McKnight, et al.,
13                  Defendants.
14
15          The Court recognizes that documents and information (“Materials” as defined
16   herein) being sought through discovery in the above-captioned action are considered
17   confidential by the parties. The parties have agreed to be bound by the terms of this
18   Protective Order (“Order”) in this action to facilitate document production and disclosure,
19   and to protect the respective interests of the parties in their confidential information. This
20   Order shall remain in effect unless modified pursuant to the terms contained in this Order.
21          Accordingly,
22          IT IS ORDERED that the parties’ stipulation (Doc. 48) is granted and the following
23   provisions shall be enforced.
24   The following Definitions apply in this Order:
25                 A.      The term “Confidential Information” means information contained
26          or disclosed in any materials, including documents, portions of documents, answers
27          to interrogatories, responses to requests for admissions, trial testimony, deposition
28          testimony, and transcripts of trial testimony and depositions, including data,
      Case 2:20-cv-01956-DWL Document 50 Filed 04/21/21 Page 2 of 14



 1          summaries, and compilations derived therefrom that is deemed to be Confidential
 2          Information by any party.
 3                 B.     The term “Materials” includes, but is not limited to: documents;
 4          correspondence; memoranda; financial information; emails; specifications;
 5          marketing plans; marketing budgets; customer information; materials that identify
 6          customers or potential customers; price lists or schedules or other matter identifying
 7          pricing; minutes; letters; statements; cancelled checks; contracts; invoices; drafts;
 8          books of account; worksheets; forecasts; notes of conversations; desk diaries;
 9          appointment books; expense accounts; recordings; photographs; motion pictures;
10          sketches; drawings; notes of discussions with third parties; other notes; business
11          reports; instructions; disclosures; other writings; records of website development;
12          and internet archives.
13                 C.     The term “Counsel” means all counsel of record throughout the
14          litigation, including outside counsel of record, and other attorneys, paralegals,
15          secretaries, and support staff employed in the office of any counsel of record.
16
17   The following provisions apply in this litigation:
18          1.     Each party to this litigation that produces or discloses any Materials, answers
19   to interrogatories, responses to requests for admission, trial testimony, deposition
20   testimony, and/or transcripts of trial testimony and depositions that the producing party
21   believes should be subject to this Protective Order may designate the same as
22   “CONFIDENTIAL” or “CONFIDENTIAL – FOR COUNSEL ONLY.”
23                 (a)    Designation as “CONFIDENTIAL”:             Any party may designate
24                        information as “CONFIDENTIAL” only if, in the good faith belief of
25                        such party and its Counsel, the unrestricted disclosure of such
26                        information could be harmful to the business or operations of such
27                        party.
28                 (b)    Designation as “CONFIDENTIAL – FOR COUNSEL ONLY”: Any


                                                 -2-
      Case 2:20-cv-01956-DWL Document 50 Filed 04/21/21 Page 3 of 14



 1                        party may designate information as “CONFIDENTIAL – FOR
 2                        COUNSEL ONLY” only if, in the good faith belief of such party and
 3                        its Counsel, the information is among that considered to be most
 4                        sensitive by the party, including but not limited to trade secret or other
 5                        confidential data related to research, development, finances, or
 6                        customers.
 7          2.     In the event the producing party elects to produce Materials for inspection,
 8   no marking need be made by the producing party in advance of the initial inspection. For
 9   purposes of the initial inspection, all Materials produced will be considered as
10   “CONFIDENTIAL – FOR COUNSEL ONLY,” and must be treated as such pursuant to
11   the terms of this Order. Thereafter, upon selection of specified Materials for copying by
12   the inspecting party, the producing party must, within a reasonable time prior to producing
13   those Materials to the inspecting party, mark the copies of those Materials that contain
14   Confidential Information with the appropriate confidentiality marking.
15          3.     Whenever a deposition taken on behalf of any party involves the disclosure
16   of Confidential Information of any party:
17                 (a)    The deposition or portions of the deposition must be designated as
18                        containing Confidential Information subject to the provisions of this
19                        Order. Such designation must be made on the record whenever
20                        possible, but a party may designate portions of depositions as
21                        containing Confidential Information after transcription of the
22                        proceedings. A party will have until thirty (30) days after receipt of
23                        the deposition transcript to inform the other party or parties to the
24                        action of the portions of the transcript to be designated
25                        “CONFIDENTIAL” or “CONFIDENTIAL – FOR COUNSEL
26                        ONLY.”
27                 (b)    Prior to the disclosure of Confidential Information, the disclosing
28                        party will have the right to exclude from attendance at the deposition


                                                 -3-
      Case 2:20-cv-01956-DWL Document 50 Filed 04/21/21 Page 4 of 14



 1                        any person other than the deponent, Counsel (including their staff and
 2                        associates), the court reporter, and the person(s) agreed upon pursuant
 3                        to paragraph 8, below.
 4                 (c)    The originals of the deposition transcripts and all copies of the
 5                        deposition      must   bear   the   legend   “CONFIDENTIAL”          or
 6                        “CONFIDENTIAL – FOR COUNSEL ONLY,” as appropriate, and
 7                        the original or any copy ultimately presented to a court for filing must
 8                        not be filed unless it can be accomplished under seal, identified as
 9                        being subject to this Order, and protected from being opened except
10                        by order of this Court.
11          4.     All Confidential Information designated as “CONFIDENTIAL” or
12   “CONFIDENTIAL – FOR COUNSEL ONLY” must not be disclosed by the receiving
13   party to anyone other than those persons designated within this Order, must be handled in
14   the manner set forth below, and must not be used for any purpose other than in connection
15   with this litigation, unless and until such designation is removed either by agreement of the
16   parties or by order of the Court.
17          5.     Information designated “CONFIDENTIAL – FOR COUNSEL ONLY” may
18   be viewed only by:
19                 (a)    Counsel (as defined in paragraph C, above) of the receiving party;
20                 (b)    Independent experts and stenographic and clerical employees
21                        associated with such experts. Prior to receiving any Confidential
22                        Information of the producing party, the expert must execute a copy of
23                        the “Agreement to Be Bound by Stipulated Protective Order,”
24                        attached hereto as Exhibit A. Counsel for the receiving party must
25                        retain executed copies of such exhibits;
26                 (c)    The Court and any Court staff and administrative personnel;
27                 (d)    Any court reporter employed in this litigation and acting in that
28                        capacity; and


                                                  -4-
      Case 2:20-cv-01956-DWL Document 50 Filed 04/21/21 Page 5 of 14



 1                 (e)     Any person indicated on the face of the document to be its author or
 2                         co-author, or any person identified on the face of the document as one
 3                         to whom a copy of such document was sent before its production in
 4                         this action.
 5          6.     Information designated “CONFIDENTIAL” may be viewed only by the
 6   individuals listed in paragraph 5, above, and by the additional individuals listed below:
 7                 (a)     Party principals or executives who are required to participate in policy
 8                         decisions with reference to this action;
 9                 (b)     Technical personnel of the parties with whom Counsel for the parties
10                         find it necessary to consult in preparation for trial of this action; and
11                 (c)     Stenographic and clerical employees associated with the individuals
12                         identified above.
13          7.     All information that has been designated as “CONFIDENTIAL – FOR
14   COUNSEL ONLY” by the producing or disclosing party, and any and all reproductions of
15   that information, must be retained in the custody of the Counsel for the receiving party,
16   except that independent experts authorized to view such information under the terms of
17   this Order may retain custody of copies as necessary for their participation in this litigation,
18   but only during the course of this litigation. The principals, employees or other agents of
19   the parties who received information prior to and apart from this litigation that was
20   subsequently disclosed in this litigation as being either “CONFIDENTIAL” or
21   “CONFIDENTIAL – FOR COUNSEL ONLY” may also retain copies of that information
22   as is necessary for use in their respective businesses.
23          8.     Before any Materials produced in discovery, answers to interrogatories,
24   responses to requests for admissions, deposition transcripts, or other documents which are
25   designated as Confidential Information are filed with the Court for any purpose, the party
26   seeking to file such material must seek permission of the Court to file the material under
27   seal. The parties must follow the procedural requirements of LRCiv 5.6. Nothing in
28   this order shall be construed as automatically permitting a party to file under seal. Every


                                                  -5-
      Case 2:20-cv-01956-DWL Document 50 Filed 04/21/21 Page 6 of 14



 1   motion to seal, including stipulations pursuant to LRCiv 5.6(d), must identify the legal
 2   standard applicable to the document at issue and explain why the material sought to be
 3   sealed meets that standard. The party seeking leave of Court shall show “compelling
 4   reasons” (where the motion is more than tangentially related to the merits of the case) or
 5   “good cause” for filing under seal. See Ctr. for Auto Safety v. Chrysler Grp., LLC, 809
 6   F.3d 1092, 1101 (9th Cir. 2016). Furthermore, the mere fact the parties have designated
 7   certain materials or information as confidential pursuant to an agreement or stipulation
 8   does not establish that any legal standard for placing those materials or information under
 9   seal has been met. Id. Where a party seeks to seal only certain portions of a given
10   document, the unredacted version of the document, which should be lodged under seal
11   pursuant to LRCiv 5.6(c), must include highlighting to indicate which portions of the
12   document the party seeks to redact. Additionally, a party seeking to file under seal shall,
13   within the applicable deadline, file a redacted, unsealed version of any motion, response or
14   reply if the party is waiting for a ruling from the Court on filing an unredacted, sealed
15   version of the same document. Further, no portion of the trial of the matter shall be
16   conducted under seal.
17          9.     Confidential Information and Materials designated “CONFIDENTIAL” or
18   “CONFIDENTIAL – FOR COUNSEL ONLY” shall be used solely for the prosecution or
19   defense of this action. A party that wishes to use Confidential Information and/or Materials
20   designated “CONFIDENTIAL” or “CONFIDENTIAL – FOR COUNSEL ONLY” for a
21   purpose other than the prosecution or defense of this action must request permission, in
22   writing, from Counsel for the producing party. The receiving party’s request must identify
23   the Confidential Information and/or Materials designated “CONFIDENTIAL” or
24   “CONFIDENTIAL – FOR COUNSEL ONLY” that the receiving party wishes to use and
25   must identify the purpose for using it. If the parties cannot resolve the question of whether
26   the receiving party can use Confidential Information and/or Materials designated
27   “CONFIDENTIAL” or “CONFIDENTIAL – FOR COUNSEL ONLY” for a purpose other
28   than the prosecution or defense of this action within fourteen (14) days of the producing


                                                 -6-
      Case 2:20-cv-01956-DWL Document 50 Filed 04/21/21 Page 7 of 14



 1   party’s receipt of such a request, the receiving party may move the Court for a ruling on
 2   the receiving party’s request. In the event any party files a motion seeking to use
 3   Confidential    Information    and/or   Materials   designated    “CONFIDENTIAL”         or
 4   “CONFIDENTIAL – FOR COUNSEL ONLY” for a purpose other than the prosecution or
 5   defense of this action, the Confidential Information and/or Materials designated
 6   “CONFIDENTIAL” or “CONFIDENTIAL – FOR COUNSEL ONLY” shall be submitted
 7   to the Court, under seal, for an in-camera inspection. Any Confidential Information and/or
 8   Materials designated “CONFIDENTIAL” or “CONFIDENTIAL – FOR COUNSEL
 9   ONLY” at issue must be treated as Confidential Information, as designated by the
10   producing party, until the Court has ruled on the motion or the matter has been otherwise
11   resolved.
12          10.     At any stage of these proceedings, any party may object to a designation of
13   confidentiality. The party objecting to confidentiality must submit written objections and
14   the grounds for the objections to Counsel for the producing party . If the dispute is not
15   resolved consensually between the parties within fourteen (14) days of receipt of
16   objections, the objecting party may move the Court for a ruling on the objection. In the
17   event any party files a motion challenging the designation or redaction of information, the
18   document shall be submitted to the Court, under seal, for an in-camera inspection. The
19   Materials at issue must be treated as Confidential Information, as designated by the
20   producing party, until the Court has ruled on the objection or the matter has been otherwise
21   resolved.
22          11.     At any stage of these proceedings, any party may request that it be permitted
23   to disclose Materials designated as Confidential Information to individuals not permitted
24   by this Order to view such Materials. The party must submit to Counsel for the producing
25   party a written notice identifying the relevant Materials and the individuals to whom the
26   party wishes to disclose the Materials. If the request is not resolved consensually between
27   the parties within fourteen (14) days of receipt of such a request, the requesting party may
28   move the Court for a ruling allowing such disclosure. In the event any party files a motion


                                                 -7-
      Case 2:20-cv-01956-DWL Document 50 Filed 04/21/21 Page 8 of 14



 1   requesting such disclosure, the Materials shall be submitted to the Court, under seal, for an
 2   in-camera inspection. The Materials at issue must be treated as Confidential Information,
 3   as designated by the producing party, until the Court has ruled on the request.
 4          12.    All Confidential Information must be held in confidence by those inspecting
 5   or receiving it. To the extent the Confidential Information has not been disclosed prior to
 6   and apart from this litigation, it must be used only for purposes of this action. If the
 7   Confidential Information was exchanged between the parties prior to and apart from this
 8   litigation for purposes of conducting their respective businesses, the parties may continue
 9   to use that otherwise Confidential Information for that purpose. The parties may not
10   distribute the Confidential Information beyond those persons or entities that had received
11   the Confidential Information prior to this litigation. In addition, counsel for each party,
12   and each person receiving Confidential Information, must take reasonable precautions to
13   prevent the unauthorized or inadvertent disclosure of such information. If Confidential
14   Information is disclosed to any person other than a person authorized by this Order, the
15   party responsible for the unauthorized disclosure must immediately bring all pertinent facts
16   relating to the unauthorized disclosure to the attention of the other parties and, without
17   prejudice to any rights and remedies of the other parties, make every effort to prevent
18   further disclosure by the party and by the person(s) receiving the unauthorized disclosure.
19          13.    No party will be responsible to another party for disclosure of Confidential
20   Information under this Order if the information in question is not labeled or otherwise
21   identified as such in accordance with this Order.
22          14.    If a party, through inadvertence, produces any Confidential Information
23   without labeling or marking or otherwise designating it as such in accordance with this
24   Order, the producing party may give written notice to the receiving party that the Materials
25   produced are deemed Confidential Information, and that the Materials produced should be
26   treated as such in accordance with that designation under this Order. The receiving party
27   must treat the Materials as confidential once the producing party so notifies the receiving
28   party. If the receiving party has disclosed the Materials before receiving the designation,


                                                 -8-
      Case 2:20-cv-01956-DWL Document 50 Filed 04/21/21 Page 9 of 14



 1   the receiving party must notify the producing party in writing of each such disclosure.
 2   Counsel for the parties will agree on a mutually acceptable manner of labeling or marking
 3   the inadvertently produced Materials as “CONFIDENTIAL” or “CONFIDENTIAL – FOR
 4   COUNSEL ONLY” – SUBJECT TO PROTECTIVE ORDER.
 5          15.    Nothing within this Order will prejudice the right of any party to object to
 6   the production of any discovery material on the grounds that the material is protected as
 7   privileged or as attorney work product.
 8          16.    Nothing in this Order will bar Counsel from rendering advice to their clients
 9   with respect to this litigation and, in the course thereof, relying upon any information
10   designated as Confidential Information, provided that the contents of the information must
11   not be disclosed.
12          17.    This Order will be without prejudice to the right of any party to oppose
13   production of any information for lack of relevance or any other ground other than the mere
14   presence of Confidential Information. The existence of this Order must not be used by
15   either party as a basis for discovery that is otherwise improper under the Federal Rules of
16   Civil Procedure.
17          18.    Information designated Confidential pursuant to this Order also may be
18   disclosed if: (a) the party or non-party making the designation consents to such disclosure;
19   (b) the Court, after notice to all affected persons, allows such disclosure; or (c) the party to
20   whom Confidential Information has been produced thereafter becomes obligated to
21   disclose the information in response to a lawful subpoena, provided that the subpoenaed
22   party gives prompt notice to Counsel for the party which made the designation, and permits
23   Counsel for that party sufficient time to intervene and seek judicial protection from the
24   enforcement of this subpoena and/or entry of an appropriate protective order in the action
25   in which the subpoena was issued.
26          19.    Nothing in this Confidentiality Order shall limit any producing party’s use
27   of its own documents or shall prevent any producing party from disclosing its own
28   Confidential Information to any person. Such disclosures shall not affect any confidential


                                                  -9-
     Case 2:20-cv-01956-DWL Document 50 Filed 04/21/21 Page 10 of 14



 1   designation made pursuant to the terms of this Order so long as the disclosure is made in a
 2   manner which is reasonably calculated to maintain the confidentiality of the information.
 3   Nothing in this Order shall prevent or otherwise restrict Counsel from rendering advice to
 4   their clients, and in the course thereof, relying on examination of stamped confidential
 5   information.
 6          20.     Within thirty (30) days of the final termination of this action, including any
 7   and all appeals, Counsel for each party must purge all Confidential Information from all
 8   machine-readable media on which it resides and must either (a) return all Confidential
 9   Information to the party that produced the information, including any copies, excerpts, and
10   summaries of that information, or (b) destroy it. With respect to paper copies, return or
11   destruction of Confidential Information is at the option of the producing party.
12   Notwithstanding the foregoing, Counsel for each party may retain all pleadings, briefs,
13   memoranda, motions, and other documents filed with the Court that refer to or incorporate
14   Confidential Information, and will continue to be bound by this Order with respect to all
15   such retained information, after the conclusion of this litigation. Further, attorney work
16   product Materials that contain Confidential Information need not be destroyed, but, if they
17   are not destroyed, the person in possession of the attorney work product will continue to
18   be bound by this Order with respect to all such retained information after the conclusion of
19   this litigation.
20          21.     The restrictions and obligations set forth within this Order do not apply to
21   any information that: (a) the parties agree should not be designated Confidential
22   Information; (b) the parties agree, or the Court rules, is already public knowledge; or (c)
23   the parties agree, or the Court rules, has become public knowledge other than as a result of
24   a violation of this Order.
25          22.     Any party may designate as “CONFIDENTIAL” or “CONFIDENTIAL –
26   FOR COUNSEL ONLY” any Materials that were produced during the course of this action
27   without such designation before the effective date of this Order, as follows:
28                  (a)    Parties to this action may designate such Materials by sending written


                                                 - 10 -
     Case 2:20-cv-01956-DWL Document 50 Filed 04/21/21 Page 11 of 14



 1                          notice of such designation, accompanied by copies of the designated
 2                          Materials bearing the appropriate legend of “CONFIDENTIAL” or
 3                          “CONFIDENTIAL – FOR COUNSEL ONLY” to all other parties in
 4                          possession or custody of such previously undesignated Materials.
 5                          Any party receiving such notice and copies of designated Materials
 6                          pursuant to this subparagraph shall return to the producing party all
 7                          undesignated copies of such Materials in its custody or possession, or
 8                          shall affix the appropriate legend to all copies of the designated
 9                          Materials in its custody or possession.
10                   (b)    Upon notice of designation pursuant to this paragraph, parties shall
11                          also: (i) make no disclosure of such designated Materials or
12                          information contained therein except as allowed under this Order; and
13                          (ii) take reasonable steps to notify any persons known to have
14                          possession of such designated Materials or information of the effect
15                          of such designation under this Order.
16                   (c)    All such designations must be made within thirty (30) days of the date
17                          of this Order.
18          23.      Transmission by e-mail, facsimile, or other reliable electronic means is
19   acceptable for all notification purposes within this Order.
20          24.      This Order may be modified by agreement of the parties, subject to approval
21   by the Court.
22          25.      The Court may modify the terms and conditions of this Order for good cause,
23   or in the interest of justice, or on its own order at any time in these proceedings.
24          26.      After termination of this action, the provisions of this Order shall continue to
25   be binding, except with respect to those documents and information that became a matter
26   of public record. This Court retains and shall have continuing jurisdiction over the parties
27   and recipients of Confidential Information and Materials designated as confidential for
28   …


                                                  - 11 -
     Case 2:20-cv-01956-DWL Document 50 Filed 04/21/21 Page 12 of 14



 1   enforcement of the provisions of this Order following termination of this litigation.
 2          Dated this 21st day of April, 2021.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  - 12 -
     Case 2:20-cv-01956-DWL Document 50 Filed 04/21/21 Page 13 of 14



 1                                           EXHIBIT A
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
                                                        No.
 9
                           Plaintiff,                   AGREEMENT TO BE BOUND BY
10                                                      STIPULATED PROTECTIVE
     v.                                                 ORDER
11
12
13                         Defendant.

14
15   I, __________________________________________, declare and say that:
16               1.     I am employed as _________________________________________
17        by _____________________________________________________.
18               I have read the Stipulated Protective Order (the “Order”) entered in
19        _________________________ and have received a copy of the Order.
20               I promise that I will use any and all “Confidential” or “Confidential – For
21        Counsel Only” information, as defined in the Order, given to me only in a manner
22        authorized by the Order, and only to assist Counsel in the litigation of this matter.
23               I promise that I will not disclose or discuss such “Confidential” or
24        “Confidential – For Counsel Only” information with anyone other than the persons
25        described in paragraphs 3, 8 and 9 of the Order.
26               I acknowledge that, by signing this agreement, I am subjecting myself to the
27        jurisdiction of the United States District Court for the District of Arizona with respect
28        to the enforcement of the Order.
     Case 2:20-cv-01956-DWL Document 50 Filed 04/21/21 Page 14 of 14



 1               I understand that any disclosure or use of “Confidential” or “Confidential –
 2        For Counsel Only” information in any manner contrary to the provisions of the
 3        Protective Order may subject me to sanctions for contempt of court.
 4         7.     I will return all “Confidential” or “Confidential – For Counsel Only”
 5   Materials (as defined in the Order) to the attorney who provided it to me, upon request of
 6   that attorney, and I shall not retain any copies of said Materials or any information
 7   contained within “Confidential” or “Confidential – For Counsel Only” Materials.
 8         I declare under penalty of perjury that the foregoing is true and correct.
 9
10
11   Date: ____________________                         ____________________________
12                                                      Signature
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               - 14 -
